Citation Nr: 0016493	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  93-22 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1966 and from January 1968 to January 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in 
September 1992 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boston, Massachusetts granting 
service connection for post-traumatic stress disorder (PTSD) 
and assigning a 30 percent schedular evaluation therefor, 
effective from February 1992.  As well, the veteran's 
entitlement to service connection for a back disorder was 
denied at that time.  An appeal followed, and by further 
rating action in October 1998, the RO increased the rating 
assigned for the veteran's PTSD from 30 percent to 50 
percent, effective from February 1992.

The appealed issues were remanded by the Board to the RO in 
April 1996 for additional procedural and evidentiary 
development.  Following the RO's attempts to complete the 
requested actions, the Board by its decision of March 1999 
denied entitlement of the veteran to service connection for a 
low back disability and a rating in excess of 50 percent for 
PTSD.  

An appeal to the United States Court of Appeals for Veterans 
Claims (Court) followed, and, in September 1999, the parties 
to the appeal moved the Court to dismiss the issue on appeal 
as to the veteran's entitlement to service connection for a 
low back disorder and, in addition, to remand to the Board 
the issue of the initial rating to be assigned for PTSD and 
to stay further proceedings as to that matter.  Remand of the 
PTSD issue was noted in the parties' joint motion to be 
required on the basis that an adequate statement of reasons 
and bases had not been provided in compliance with the 
Court's decisions in Mittleider v. West, 11 Vet. App. 181 
(1998) (per curiam) and Shoemaker v. Derwinski, 3 Vet. App. 
248 (1992).  The parties specifically noted that the Board 
had failed to discuss adequately the veteran's symptomatology 
in terms of the rating criteria in effect prior to and on 
November 7, 1996; that the Board had discounted on no 
apparent medical basis a Global Assessment of Functioning 
(GAF) Scale score assigned on a VA examination in June 1998 
and without a discussion of the score assigned in relation to 
the other aspects of the veteran's life, such as family 
relationships or mood; and that the veteran's vocational and 
educational folder had not been obtained and associated with 
the claims folder as had been directed by the Board in its 
April 1996 remand, citing Stegall v. West, 11 Vet. App. 268 
(1998).  By its order, dated in September 1999, the Court 
granted the parties' joint motion, vacating only that part of 
the Board's decision in March 1999 denying a rating in excess 
of 50 percent for PTSD, and remanding that issue to the Board 
for further consideration.  The appeal as to the issue of the 
veteran's entitlement to service connection for a low back 
disorder was therein dismissed.


REMAND

Pursuant to the joint motion granted by the Court, additional 
development is necessary so that a mental health professional 
may address with specificity the criteria for the rating of 
the veteran's PTSD, which the undersigned notes were modified 
during the course of the instant appeal.  See 61 Fed. Reg. 
52,695-52,702 (1996); see also Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991) (where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary).  In this regard, the Board notes that the Court 
has held that in cases involving the rating of psychiatric 
disorders, clinical findings must be related specifically to 
the applicable rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994); Hood v. Brown, 4 Vet. App. 301, 303 
(1994).  Consequently, another psychiatric examination that 
addresses specifically both the old and revised rating 
criteria is needed prior to further review by the Board.

The revised regulations pertaining to rating psychiatric 
disabilities, in effect on and after November 7, 1996, are 
found in 38 C.F.R. § 4.130 and are set forth in pertinent 
part, as follows:


General Rating Formula for Mental Disorders:

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.........100

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships...........70

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships...........50

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

Under regulations pertaining to psychiatric disabilities in 
effect prior to November 7, 1996, a 50 percent evaluation 
required that the ability to establish or maintain effective 
or favorable relationships with people be considerably 
impaired and that reliability, flexibility and efficiency 
levels be so reduced by reason of psychoneurotic symptoms as 
to result in considerable industrial impairment.  A 70 
percent evaluation required that the ability to establish and 
maintain effective or favorable relationships with people be 
severely impaired and that the psychoneurotic symptoms be of 
such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  A 
100 percent rating was assigned when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community; when 
there were totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic, and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or when the veteran was demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411, as in effect prior to November 7, 1996.

Additional evidentiary development, inclusive of records 
retrieval and further examination, is likewise deemed to be 
in order in light of conflicting or absent opinions as to the 
degree of social and industrial impairment resulting from the 
veteran's PTSD.  While the record reflects that, as of June 
1998, the veteran had been gainfully employed as a VA medical 
facility clerk on a full-time basis for a period of four 
years, varying opinions have been offered by attending and 
examining mental health professionals as to the impact of the 
veteran's PTSD on his functioning.  A GAF score of 70 was 
assigned by an examining psychologist in June 1992 and, an 
attending VA psychiatrist in June 1996 reported there being 
not more than a minimal occupational impairment, but a 
devastating social impact, in terms of the veteran's PTSD.  
Indications provided by a Vet Center counselor in June 1996 
were that the veteran was subject to rage attacks while 
working which, at times, required him to leave the workplace, 
and, also, that he had difficulties in relating well to 
authority figures.  Complaints of increasing on-the-job 
difficulties were voiced when he was examined by VA in 
February 1997, but no GAF score was assigned at that time or 
any assessment offered as to social and industrial 
functioning, other than that reflected by a diagnosis of 
severe PTSD.  As well, an attending VA psychiatrist noted in 
June 1998 that there had been a worsening of the veteran's 
social and industrial functioning since August 1997, but he 
was unsure whether such was primarily due to PTSD or sequelae 
of cancer treatment.  Lastly, the VA psychiatrist who 
examined the veteran in June 1998, pursuant to the Board's 
request in its April 1996 remand, failed to quantify the 
degree to which the veteran's PTSD had affected his ability 
to work.

Notation is made as well that, pursuant to Stegall v. West, 
11 Vet. App. at 271, the Court has held that a remand by the 
Board confers upon the veteran or other claimant, as a matter 
of law, the right to compliance with the Board's remand 
order.  Moreover, the Court has further held that the Board 
itself errs when it fails to ensure compliance with the terms 
of its remand.  Id.  As was noted by the parties before the 
Court, the Board in its April 1996 remand requested that the 
veteran's VA rehabilitation and education folder be obtained 
and associated with the claims folder and that, in addition, 
such folder in combination with the veteran's claims folder 
was to be furnished to a VA examiner for his review, prior to 
performing a requested VA psychiatric evaluation.  As neither 
action appears to have occurred, corrective measures are 
found to be in order.  See Stegall, supra.

Although the veteran has been examined previously for VA 
purposes, it is stressed that his attendance at another 
examination is necessary to ensure adequate evidence is 
obtained to determine the disability rating to be assigned.  
His attention is directed to the following:

(a)  When entitlement or continued 
entitlement to a benefit cannot be 
established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    
(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655 (1999).

It is also noted that the veteran by means of a notice of 
disagreement filed in September 1992 challenged the 
disability rating initially assigned by the RO for his PTSD.  
As such, there is presented an "original claim" as 
contemplated by Fenderson v. West, 12 Vet. App. 119 (1999) 
(at the time of an initial rating, separate or "staged" 
ratings may be assigned for separate periods of time based on 
the facts found), as opposed to a claim for an "increased 
rating."  It is apparent that the RO has not developed this 
matter in light of Fenderson, thus presenting the question of 
whether consideration of the merits of the claim presented 
pursuant to Fenderson would result in any prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As there exist several reasons for further evidentiary 
development of this matter, additional procedural development 
to permit the RO's initial consideration under Fenderson is 
deemed to be in order.

Under the circumstances of this case, further assistance 
under 38 U.S.C.A. § 5107(b) (West 1991) is determined to be 
necessary.  Accordingly, the case is REMANDED to the RO for 
the following actions:

1.  The RO should obtain and associate 
with the veteran's claim folder his VA 
rehabilitation and education folder and 
any training subfolders.

2.  The RO should obtain copies of all 
records of VA inpatient and outpatient 
treatment received by the veteran at VA 
facilities, including the VA Medical 
Center in Boston, Massachusetts, and the 
Outpatient Clinic (251 Causeway Street, 
Boston, Massachusetts) affiliated 
therewith, and the Vet Center in Boston, 
Massachusetts, for treatment of his PTSD, 
which are not already contained within 
his claims folder.  Once obtained, such 
records must be made a part of the 
veteran's claims folder.

3.  The veteran is to be contacted by the 
RO in writing and advised of his right to 
submit any additional evidence or 
argument in support of his entitlement to 
an initial rating in excess of 50 percent 
for PTSD, including but not limited to 
data from any current or former employer 
as to his on-the-job functioning, in 
addition to statements from supervisors 
or co-workers or others knowledgeable 
regarding his social and industrial 
adjustment.

4.  Thereafter, the veteran is to be 
afforded a VA psychiatric examination for 
the purpose of determining the nature and 
severity of his PTSD in terms of the 
rating criteria in effect prior to and on 
November 7, 1996, as cited above.  To 
that end, copies of the criteria for 
rating psychiatric disabilities which 
came into effect November 7, 1996, and 
the criteria in effect prior to November 
7, 1996, must be provided to the 
physician.  As well, the entirety of the 
veteran's claims folder, including a copy 
of this remand, and the veteran's 
rehabilitation and education folder must 
be made available to the examiner for 
review prior to examination of the 
veteran.  

Such evaluation must encompass a detailed 
review of the veteran's work and social 
history and current complaints, as well 
as a comprehensive mental status 
evaluation and any diagnostic testing 
deemed necessary by the examiner to 
determine the full extent of all 
disability present.  All applicable 
diagnoses must be fully set forth, and, 
to the extent possible, the examiner 
should differentiate that symptomatology 
attributable to the service-connected 
PTSD from that of any other nonservice-
connected psychiatric entity.  While a 
percentage rating must not be assigned by 
the examiner, the examiner must address 
each and every factor enumerated in both 
the old and new criteria for the rating 
of PTSD.  This is to ensure that the 
decision to assign a particular rating 
may be fully justified, both to the 
veteran and to any reviewing authority.  
In addition, the examiner must furnish a 
complete multi-axial evaluation as to the 
service-connected PTSD, including a score 
on the GAF scale on Axis V, along with an 
explanation of the significance of the 
assigned score.  The examiner should also 
render an opinion as to the degree of 
social and industrial inadaptability due 
to the veteran's PTSD.  If the examiner 
is unable to render any opinion 
requested, it should be so indicated on 
the record, and the reasons therefor 
should be noted.  The factors upon which 
any medical opinion is based should be 
set forth fully for the record.  

5.  If the veteran fails to appear for 
the examination, the notice informing him 
of the date and place of the examination 
and the address to which the notice was 
sent should be included in the claims 
folder.  Consideration should then be 
given to the propriety of applying 
38 C.F.R. § 3.655 to the issue under 
consideration.  In such case, the 
Supplemental Statement of the Case must 
contain a discussion of the application 
of this regulation to the veteran's 
claim.

6.  If the veteran appears for the 
examination, the RO should thereafter 
initially adjudicate the veteran's claim 
for an initial rating in excess of 50 
percent for PTSD pursuant to Fenderson, 
supra, utilizing the rating criteria in 
effect both prior to and on November 7, 
1996.  If the benefit requested on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case.  

7.  Following the issuance of the 
supplemental statement of the case, a 
reasonable period of time for a response 
should then be provided.  Thereafter, the 
case should be returned to the Board for 
further review.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument on the matter 
the Board has remanded to the RO while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purposes of this remand are to obtain compliance with the 
original remand instructions and to procure additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall, supra.  Moreover, these claims must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board or Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part 


IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



